Abatement Order filed March 21, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00794-CV
                                  ____________

                      ZACHARY COLEMAN, Appellant

                                        V.

               CHRISTOPHER DEWAYNE REICH, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 978,234-002

                           ABATEMENT ORDER

      This is an appeal of a summary judgment granted in favor of Christopher
DeWayne Reich. Appellant has filed a notice of stay.

      On March 15, 2013, appellant informed the court that Santa Fe Auto
Insurance Company, which insures appellee, has been placed into receivership by
the State of Texas.     On February 28, 2013, the State of Texas asked the
Commissioner of Insurance for the State of Texas to place Santa Fe Auto Insurance
Company into rehabilitation pursuant to chapter 443 of the Texas Insurance Code.
The State also requested a permanent injunction and automatic stay of litigation
pursuant to section 443.008 of the Texas Insurance Code.

       On March 8, 2013, the 419th District Court of Travis County, Texas entered
a rehabilitation order in State of Texas v. Santa Fe Auto Insurance Company,
Cause No. D-1-GV-13-000204. The 419th District Court appointed the Texas
Commissioner of Insurance as the rehabilitator for Santa Fe Auto Insurance
Company. The rehabilitation order also issued automatic stays with respect to
actions against insureds of Santa Fe Auto Insurance Company as specified in
section 443.008(d) of the Texas Insurance Code. Accordingly, we stay this appeal.
This appeal is abated until June 6, 2013, which is ninety days from the entry of the
rehabilitation order.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until June 6, 2013, or further order of
this court.



                                  PER CURIAM